UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Airman First Class RYAN T. CLARK
                                    United States Air Force

                                          ACM S32201 (f rev)

                                           08 December 2014

         Sentence adjudged 2 October 2013 by SPCM convened at Dyess Air Force
         Base, Texas. Military Judge: Matthew S. Ward (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 2 months,
         forfeiture of $1,010.00 per month for 3 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Nicholas D. Carter.

         Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
         Oler.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                             under Air Force Rule of Practice and Procedure 18.4.



PER CURIAM:

       This case is before our court for further review because the original action was
erroneous. See United States v. Clark, ACM S32201 (A.F. Ct. Crim. App. 11 September
2014) (unpub. op.). This court returned the record of trial to The Judge Advocate
General for remand to the convening authority for withdrawal of the erroneous action and
substitution of a corrected action. On 9 October 2014, the convening authority withdrew
the erroneous action in accordance with our decision and issued a corrected action. A
corrected court-martial order followed.
       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and sentence
are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                            2                            ACM S32201 (f rev)